Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendments and remarks filed on 12/15/2020 are considered and entered. Claims 1-3, 5, 6, 8-10, and 14-17 are pending in the application.  Claims 1 and have been amended.  Claims 4, 7 and 11-13 are cancelled.  Claim 17 remains withdrawn as being directed to a non-elected invention.  Claims 1-3, 5, 6, 8-10, and 14-16 are the subject of this office action.

Response to Amendment
	The previous rejections of claims 4, 7 and 11-13 are moot in light of the cancellation of the claims in the amendments filed on 12/15/2020.
	The previous rejections of the claims are withdrawn in light of the claim amendments filed on 12/15/2020 and new grounds of rejections are presented below. Claim 1 has been amended to include limitations that were previously present in claims 4, 7 and 13 which were cancelled.
		
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Claim Objections
Claim 9 is objected to because of the following informalities:  the limitation “VSS (volatile suspended solids)” is not the correct format.  An abbreviation should be spelled out in full name followed by the abbreviation in parenthesis at its first appearance.  It is suggested to amend to “volatile suspended solids (VSS)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The new rejections below are necessitated by the amendments filed on 12/15/2020.
Claims 3 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Base claim 1 recites “the microbial consortium comprises cells of the one or more ammonium-oxidizing strains in a ratio of between about 100:10 and about 100:0.1 as compared to cells of the one or more commensal strains”.  This limitation in claim 1 are in excess as compared to the one or more commensal strains as recited in dependent claim 3. Similarly, said limitation in claim 1 also means ‘the biomass of the one or ammonium-oxidizing strains is at a ratio of between about 100:10 and about 100:0.1 as compared to biomass of the one or more commensal strains’ as recited in claim 5.  The limitations of claims 3 and 5 do not further limit the subject matter of claim 1 from which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The new rejections below are necessitated by the amendments filed on 12/15/2020.
Claims 1-3, 5, 6, 8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Botto et al. (US 5,821,112; Pub. Oct. 13, 1998; Of Record) in view of Sanyo Chemical IND (WO9631592A1; Cite No. 5 of the IDS dated 08/03/2018, English translation of priority Document JPH08332212 included with the office action on 09/29/2020 is used for citations below; hereinafter Sanyo).
  Regarding claim 1, Botto teaches a mixed bacterial composition containing at least one species of Nitrosomonas, Nitrobacter, Pseudomonas, Acinetobacter, Enterobacter and Bacillus (Abstract).  Botto teaches the liquid composition can be used to treat and clean any human or animal waste material on any surface (Column 3, lines 56-58).  In the first paragraph of the Background Information, Botto teaches wastes must be treated and disposed of in a safe and hygienic manner to prevent the spread of disease as well as to reduce or eliminate the odor associated with these wastes.  Safe, 
Botto does not disclose the composition to further comprise a surfactant selected from alkyl alkoxylated surfactant, amine oxide surfactant and mixtures thereof, wherein the ammonium-oxidizing strains are in a ratio of between about 100:10 and about 100:0.1 as compared to cells of the one or more commensal strains and does not disclose the species of the commensal strains to be the species recited in claim 1.
However, Sanyo teaches a toilet deodorant composition (para. [0001]).  Sanyo teaches the total viable count of microorganisms contained in 1 g of the microbial material (B) is usually about 108 to 1011, but the viable count of each microorganism in (B) is within the following range from the viewpoint of deodorizing property. Preferably, Bacillus subtilis: 108 to 1011/g; Enterobacter: 106 to 109/g; Nitrosomonas: 106 to 109/g; and Pseudomonas: 106-108/g. Sanyo teaches a composition comprising well-known 
It would be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to modify the composition of Botto by replacing the Pseudomonas and/or including the differing strains of Nitrosomonas in the amounts taught by Sanyo thereby creating a ratio of ammonium oxidizing strains to commensal cells and/or cell mass of 100:0 and about 100:0.1.  That is, by using 109 cells of each the Nitrosomonas species taught in Botto and only 106 and/or 108 commensal cells such as the Bacillus subtilis and Enterobacter as taught by Sanyo and/or the commensal strains taught by Botto, one of ordinary skill in the art would recognize that the claimed ratio is only routine optimization.  One would be motivated to do so because Sanyo teaches a composition that removes bad odor (para. [0002]).  One would have a reasonable expectation of success because Botto and Sanyo teach the use of the species of Nitrosomonas in a cleaning/deodorizing composition. It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to also modify the composition of Botto and to include an amine oxide surfactant as taught by Sanyo. One of ordinary skill in the art would have been motivated to do so because Sanyo teaches the surfactants are included for cleaning purposes.
Regarding claim 2, Botto teaches waste material is decomposed by a sequence of reactions which includes oxidizing ammonia to nitrite which is further converted to free nitrogen (see col. 1 lines 25-60).  Botto teaches its compositions comprise minimally 
It would have been obvious to include two strains of the bacteria capable of converting ammonia to nitrite to increase the conversion of ammonia to nitrite because Botto teaches its compositions can comprise at least one bacteria that converts ammonia to nitrite (an ammonia oxidizing bacteria) and the bacteria in its compositions collectively convert ammonia to free nitrogen in human and animal waste which eliminates odors and decomposes the waste.
Regarding claims 3 and 5, Botto in view of Sanyo teaches the ration of the cells of the one or ammonium-oxidizing strains is at a ratio of between about 100:10 and about 100:0.1 as compared to cells of the one or more commensal strains as discussed above, therefore Botto is teaching the ammonium-oxidizing strains are in excess as compared to the one or more commensal strains as recited in claim 3. Since cells have a biomass, Botto in view of Sanyo is inherently teaching the biomass of the one or ammonium-oxidizing strains is at a ratio of between about 100:10 and about 100:0.1 as compared to biomass of the one or more commensal strains as recited in claim 5.
Nitrosomonas europaea in its compositions (see col. 5 lines 24-33).
Regarding claim 8, the limitations pertain to the inherent properties (enhanced resilience) of the bacteria in the composition. Since Botto in view Sanyo disclose a composition comprising a mixture of bacteria with the same species at similar ratios and a surfactant, it is expected the bacteria in the composition of Botto in view of Sanyo would also show an enhanced resilience as recited in claim 8. 
Regarding claims 14 and 15, Botto teaches the optimal growth of NItrosomonas is in a pH range of 6.5-8.5 (Column 5, line 26).  Therefore, it would obvious to one of ordinary skill in the art that the composition should be at a pH of 6.5-8.5 for the optimal growth of Nitrosomonas within said composition.
Regarding claim 16, Botto teaches an advantage of the mixed bacterial composition invention is that it is available in liquid form so that it can be sprayed (col. 2 line 66-col. 3 lines 15). Botto teaches its compositions can be packaged (col. 11 lines 65-66). Therefore a packaged product comprising a spray dispenser would be an obvious design choice for the composition taught by Botto. 
The combination of Botto and Sanyo render claims 1-3, 5, 6, 8 and 14-16 obvious. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Botto in view of Sanyo as applied to claims 1-3, 5, 6, 8 and 14-16 above, and Grommen et al. (“An improved nitrifying enrichment to remove ammonium and nitrite from freshwater aquaria systems” Aquaculture 211 (2002) 115– 124; Of Record).
2/g VSS per hour, as recited in claims 9 and 10.
However, Grommen teaches nitrifying microbial consortium (Abstract).  Grommen teaches that Nitrosomonas sp. have a nitrifying activity of 1.04 g TAN/ g VSS per day (page 123, 1st full paragraph).  What is more, Grommen teaches that adequate aeration of the consortium and dissolved oxygen (DO) levels of 6 mg/l or more.  Additionally, Botto in view of Sanyo and Grommen teach the same microorganisms as Applicant, therefore, the properties of nitrifying activity and oxygen uptake should inherently be the same. 
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the composition of Botto in view of Sanyo with the Nitrosomonas of Grommen.  One would be motivated to do so because Grommen teaches a high nitrifying activity of said Nitrosomonas species.  One would have a reasonable expectation of success because all the references teach the use of Nitrosomonas species.

Response to Arguments
Applicant's arguments filed on 12/15/2020 have been fully considered but they are not persuasive.  Claim 1 has been amended to include limitations from dependent claims 4, 7 and 13 and applicants argue the previous combination of the references do not address all the limitations of claim 1 (see page 7,8).  These arguments are not .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

US 16/623,055
Claims 1-3, 5, 6, 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/623,055 (reference application) in view of Sanyo.
 Regarding instant claim 1, claim 1 of the reference application recites a microbial consortium which comprises one or more of the ammonium-oxidizing strains which are generally recognized as safe (GRAS) selected from the group of Nitrosomonas, Nitrosospira, Nitrosopumilus, Cenarchaeum, Nitrosoarchaeum, Nitrosocaldus, and Caldiarchaeurrr, and one or more GRAS strains which are commensal to the one or more ammonium-oxidizing strains, and which are selected from the group of Acinetobacter, Alcaligenes, Arthrobacter, Azospirillum, Azotobacter, Bacillus, Beijerinckia, Enterobacter, Erwinia, Flavobacterium, Rhizobium, Serratia and Deinococcus. Reference claim 4 recites the microbial consortium comprises cells of the one or more ammonium-oxidizing strains in a ratio of between 100:10 and 100:0.1 as compared to cells of the one or more commensal strains. Reference claim 7 recites the microbial consortium comprises one or more commensal strains selected from the group of Bacillus subtilis, Bacillus megaterium, Bacillus polymyxa, Bacillus amyloliquefaciens, Bacillus cereus, Bacillus japonicum or from the group of Deinococcus. 

Sanyo teaches a toilet deodorant composition (para. [0001]).  Sanyo teaches the total viable count of microorganisms contained in 1 g of the microbial material (B) is usually about 108 to 1011, but the viable count of each microorganism in (B) is within the following range from the viewpoint of deodorizing property. Preferably, Bacillus subtilis: 108 to 1011/g; Enterobacter: 106 to 109/g; Nitrosomonas: 106 to 109/g; and Pseudomonas: 106-108/g. Sanyo teaches a composition comprising well-known surfactants such as nonionic surfactants, anionic surfactants, cationic surfactants and amphoteric surfactants can be used for the purpose of cleaning the toilet bowl (para. [0013]). Sanyo teaches the use of amine oxide surfactant as aromatic amine ethylene oxide (para. [0005]).
It would be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to modify the composition of the reference claims and include an amine oxide surfactant as taught by Sanyo. One of ordinary skill in the art would have been motivated to do so because Sanyo teaches the surfactants are included for cleaning purposes and its compositions remove bad odor.
The limitation ‘a surface treatment composition’ is an intended use limitation. Further since Reference claim 12 recites a formulation in the form of an aqueous composition, the composition of the reference claims in view of Sanyo can be used to treat surfaces.
Regarding instant claim 2, reference claim 2 recites said consortium comprises at least two ammonium-oxidizing strains, and at least three commensal strains.

Regarding instant claim 5, reference claim 5 recites  the microbial consortium comprises biomass of the one or more ammonium-oxidizing strains in a ratio between 100:10 and 100:0.1 as compared to biomass of the one or more commensal strains.
Regarding instant claim 6, reference claim 6 recites  the microbial consortium comprises one or more ammonium-oxidizing strains selected from the group of Nitrosomonas marina, Nitrosomonas nitrosa, Nitrosomonas eutropha, Nitrosomonas europaea, Nitrosomonas cryotolerans, Nitrosospira multiformis, Nitrosospira lacus, Nitrosopumilus maritimus, Cenarchaeum symbiosum, Nitrosoarchaeum limnia, Nitrosocaldus yellowstonii, and Caldiarchaeum subterraneum.
Regarding instant claim 8, reference claim 8 recites the microbial consortium shows an enhanced resilience as compared to a separate population of the one or more ammonium-oxidizing strains present in said microbial consortium and to a separate population of the one or more commensal strains present in said microbial consortium.
Regarding instant claim 9, reference claims 9 recites the nitrifying activity of the microbial consortium is at least 0.16 g nitrogen/g VSS per day.
Regarding instant claim 10, reference claims 10 recites the oxygen uptake rate of the microbial consortium is at least 8 mg 02/g VSS per hour.
This is a provisional nonstatutory double patenting rejection.
s 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/623,055 (reference application) in view of Sanyo as applied to claims 1-3, 5, 6, 8-10 above and further in view of Botto.
Regarding instant claims 14 and 15, reference claims do not recite the pH of the composition. Botto teaches the optimal growth of NItrosomonas is in a pH range of 6.5-8.5 (Column 5, line 26). Therefore, it would obvious to one of ordinary skill in the art that the composition of the reference claims in view of Sanyo should be at a pH of 6.5-8.5 for the optimal growth of Nitrosomonas within said composition.
Regarding instant claim 16, reference claims do not recite a packaged product comprising a spray dispenser. Botto teaches an advantage of the mixed bacterial composition invention is that it is available in liquid form so that it can be sprayed (col. 2 line 66-col. 3 lines 15). Botto teaches its compositions can be packaged (col. 11 lines 65-66). Therefore modifying the composition of the reference claims in view of Sayno to be a packaged product comprising a spray dispenser would be an obvious design choice for the composition as taught by Botto. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657